IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                   §
 PETITION OF CHRISTOPHER                § No. 257, 2019
 HARRY WEST FOR A WRIT OF               §
 MANDAMUS                               §

                         Submitted: July 15, 2019
                         Decided:   August 27, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                  ORDER

      After consideration of the petition for a writ of mandamus, the State’s answer

and motion to dismiss, and the motion for leave to amend the petition, it appears to

the Court that:

      (1)    The petitioner, Christopher Harry West, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of mandamus

ordering his release from prison. He originally asked the Court to issue a writ of

mandamus to the Department of Correction, but then sought to amend the petition

to seek issuance of a writ of mandamus to a Superior Court judge. We conclude that

the petition, even if amended, is without merit and must therefore be dismissed.

      (2)    The record reflects that, in January 2012, West pled guilty to Robbery

in the First Degree and Robbery in the Second Degree. Through counsel, West

agreed that he was eligible for sentencing as a habitual offender under 11 Del. C. §

4214. On March 30, 2012, the Superior Court declared West to be a habitual
offender and sentenced him to twenty-eight years of Level V incarceration,

suspended after twenty-five years for decreasing levels of supervision. West did not

file a direct appeal. Since his sentencing, West has filed three unsuccessful motions

for postconviction relief under Superior Court Criminal Rule 61 and an unsuccessful

motion for correction of sentence under Rule 35.1 The United States District Court

for the District of Delaware denied West’s petition for a writ of habeas corpus in

2017.2

       (3)    On June 17, 2019, West filed his petition for a writ of mandamus in this

Court. He asked this Court to issue a writ of mandamus to the Department of

Correction ordering his release from prison because the Superior Court refused to

review new evidence that he was in a straightjacket at the time of his 2012 guilty

plea and the Superior Court resentenced him without counsel in 2016. The State

filed an answer and motion to dismiss, arguing that this Court lacks jurisdiction to

issue a writ of mandamus to the Department of Correction and that West failed to

establish a basis for issuance of a writ of mandamus. West filed a motion to amend

his petition to name a Superior Court judge as the respondent, rather than the

Department of Correction.



1
  See, e.g., West v. State, 2016 WL 5349354, at *1 (Del. Sept. 23, 2016) (affirming the Superior
Court’s denial of West’s motion for correction of sentence); West v. State, 2016 WL 4547912, at
*1 (Del. Aug. 31, 2016) (affirming the Superior Court’s denial of West’s third motion for
postconviction relief under Rule 61).
2
  West v. Metzger, 2017 WL 4798124 (Del. Oct. 24, 2017).


                                               2
       (4)    This Court’s original jurisdiction to issue a writ of mandamus is limited

to circumstances where the respondent is a court or a judge.3 A writ of mandamus

will only issue if the petitioner can show: (i) a clear right to the performance of a

duty; (ii) that no other adequate remedy is available; and (iii) the Superior Court has

arbitrarily failed or refused to perform its duty.4 A petitioner who has an adequate

remedy in the appellate process may not use the extraordinary writ process as a

substitute for a properly filed appeal.5

       (5)    As an initial matter, this Court lacks jurisdiction to issue a writ of

mandamus to the Department of Correction.6 Amendment of West’s petition to

name a Superior Court judge as respondent would be futile because there is no basis

for the issuance of a writ of mandamus in this case. West has not shown that the

Superior Court arbitrarily failed or refused to perform a duty owed to him, or that he

was without an adequate remedy to address the claims he raises in his mandamus

petition. He could have raised those claims in the appellate process or under Rule

61. In fact, he unsuccessfully raised the new evidence claim in his third motion for

postconviction relief and the resentencing claim in his motion for sentence




3
  Del. Const. Art. IV, § 11(5); In re Hitchens, 600 A.2d 37, 38 (Del. 1991).
4
  In re Bordley, 545 A.2d 619, 620 (Del. 1988).
5
  In re Noble, 2014 WL 5823030, at *1 (Del. Nov. 6, 2014); Matushefske v. Herlihy, 214 A.2d
883, 885 (Del. 1965).
6
  See supra n. 3. See also In re Resop, 2015 WL 5168155, at *1 (Del. Sept. 1, 2015) (recognizing
this Court’s lack of jurisdiction to issue a writ of mandamus to the Department of Correction).


                                               3
correction. The fact that West’s motions and appeals were unsuccessful7 does not

mean West is now entitled to mandamus relief. As to West’s argument that Rule 61

as amended in 2014 places unconstitutional limits on his right to court access and

violates due process, this Court has previously found such arguments without merit.8

       NOW, THEREFORE, IT IS ORDERED that West’s motion to amend is

DENIED and the State’s motion to dismiss is GRANTED. The petition for the

issuance of a writ of mandamus is DISMISSED.

                                               BY THE COURT:

                                               /s/ Karen L. Valihura
                                               Justice




7
  West, 2016 WL 5349354, at *2 (finding no merit to West’s assertion that the Superior Court was
required to appoint counsel to represent West at hearing that he mistakenly characterized as a
resentencing hearing); West, 2016 WL 4547912, at *2 (affirming the Superior Court’s denial of
West’s third postconviction motion and concluding that West failed to plead with particularity the
existence of new evidence creating a strong inference of actual innocence where West
characterized his physical restraints at the time of his plea as new evidence entitling him to relief).
8
  Turnage v. State, 2015 WL 6746644, at *2 (Del. Nov. 2015) (holding “amended Rule 61 provides
more due process and access to the courts than is constitutionally required”).


                                                  4